Title: From Thomas Jefferson to the County Lieutenant of Hampshire, 16 February 1781
From: Jefferson, Thomas
To: County Lieutenant



Sir
Richmond Febry. 16. 1781.

The inclosed letter is founded on representations received from the Counties of Frederic and Berkely. I have not heard that the same aversion to the service has arisen in your county, and I am led to hope it has not from many considerations: Lest it should however, and you should be delayed by sending here, I inclose you a copy of my letter to the County Lieutenants of the other Counties and leave to your discretion to conduct yourself as pointed out to them, if absolute necessity requires it; if on the contrary you find that the former requisitions of government will be complied with, I am to assure you the public safety needs it indispensably, and to desire that in such case you will keep this letter unmentioned.
I am with much respect Sr. &c,

T.J.

